Citation Nr: 0522066	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-10 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 1998 rating decision that assigned April 19, 1992 
as the effective date for a 10 percent rating for tinnitus.

2.  Entitlement to an effective date prior than March 11, 
1996, for the grant of a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to January 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
increased the rating for PTSD to 100 percent, effective March 
11, 1996, and found that there was no CUE in a September 1998 
rating decision assigning an effective date of April 19, 1992 
for a 10 percent rating for the veteran's service-connected 
tinnitus.  The September 1998 rating decision had also 
granted service connection for PTSD, rated 50 percent 
effective from the date of claim, and the veteran's initial 
disagreement was with the rating assigned.  After the rating 
was increased to 100 percent, he disagreed with the effective 
date.  The issue has been characterized as stated on the 
preceding page to reflect that (because the appeal is from 
the initial rating assigned with the grant of service 
connection) it encompasses consideration of possible 
"staged" ratings during the appeal period.  See Fenderson 
v. West, 12 Vet. App 119 (1999).  

The matter of entitlement to an effective date prior to 
August 17, 1994 for a rating in excess of 50 percent for PTSD 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  In a claim for disability benefits (service connection) 
received in November 1968, the veteran sought benefits for 
bilateral defective hearing; there was no mention of 
tinnitus.

2.  On March 1969 VA examination, it was noted that the 
veteran heard constant ringing since serving in the 
artillery; a May 1969 rating decision granted service 
connection for partial right ear deafness with tinnitus, 
rated noncompensable, effective January 20, 1968 (the day 
following the date of the veteran's discharge from service).
3.  The notice letter to the veteran advising him of the May 
1969 rating decision advised him that right ear hearing loss 
was service connected; it did not mention tinnitus.

4. In May 1969, the only rating provided by the rating 
schedule for tinnitus (which was not due to brain trauma) was 
0 percent.

5.  On April 19, 1993, the RO received the veteran's claim 
for an increased rating for his hearing loss and tinnitus.

6.  In a September 1998 rating decision, the RO increased the 
rating for the veteran's tinnitus to 10 percent, effective 
April 19, 1992, (one year prior to the receipt of the 
veteran's reopened claim), based on a finding that a change 
in the law that became effective in March 1976 was 
liberalizing as to the veteran.

7.  The September 1998 rating decision assigning April 19, 
1992 as the effective date for a 10 percent rating for 
tinnitus was consistent with the evidence of record and in 
accordance with controlling law and regulations.

8.  On January 29, 1993, the RO received the veteran's claim 
for service connection for PTSD.

7.  It is reasonably shown that due to symptoms of PTSD the 
veteran was demonstrably incapable of obtaining or retaining 
employment as of the date of his admission for 
hospitalization on August 17, 1994. 


CONCLUSIONS OF LAW

1.  There was no CUE in the September 1998 rating decision 
that assigned April 19, 1992 as the effective date for a 10 
percent rating for tinnitus, and that decision remains final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 
(2004). 
 
2.  An earlier effective date of August 17, 1994 is warranted 
for the award of a 100 percent rating for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5110 (West 2002);  38 C.F.R. §§ 3.400, 
4.132, Diagnostic Code (Code) 9411 (effective prior to 
November 7,  1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, 
the VCAA applies to the issue involving the effective date, 
but not to the CUE claim.  CUE claims are based on the 
evidence of record and law in effect at the time of the 
challenged VA decision, and the notice and duty to assist 
provisions of the VCAA do not apply to such claims.  Livesay 
v. Principi, 15 Vet. App. 165 (2001).  

Regarding the earlier effective date claim, the Board finds 
that the mandates of the VCAA are met.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim in a letter dated in February 2005.  
This letter informed the veteran of his and VA's 
responsibilities in claims development, and specifically 
informed him of the type of evidence that was needed to 
establish this claim.  The letter, the rating decision in 
March 2000, the statement of the case (SOC) dated in June 
2002, and the supplemental SOC (SSOC) dated in October 2003 
all notified the veteran of applicable laws and regulations 
(including provisions relating to effective dates), of what 
the evidence showed, and why his claim for an earlier 
effective date was not  granted to his satisfaction.  Notice 
on the "downstream" issue of an earlier effective date was 
properly provided via SOC.  See VAOPGCPREC 8-2003 (Dec. 
2003).  

Regarding notice content, the veteran was advised verbatim in 
the February 2005 letter to submit any other evidence or 
information he thinks may support his claim.  Through that 
letter, and additional correspondence noted above, he was 
asked to identify or submit any additional medical evidence 
which may support the claim, advised of the type of evidence 
that was needed to submit to establish his claim, and asked 
to assist in obtaining any outstanding medical records or any 
other evidence or information supporting the claim.  He is 
not prejudiced by the Board's proceeding without any further 
notice; he has been notified of everything necessary. 

Regarding the duty to assist, the RO sought and obtained the 
veteran's service medical records as well as records of his 
post-service medical treatment.  The veteran has not 
identified any pertinent evidence outstanding.  Given the 
nature of the matter at hand, the decision will essentially 
be based on the evidence of record.  VA's notice and 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  CUE in the September 1998 Rating Decision

A.	Facts

The medical evidence shows that the veteran developed hearing 
loss and tinnitus due to acoustic trauma during service.  In 
November 1968 he filed a claim seeking service connection for 
bilateral hearing loss; the claim did not mention tinnitus.

On VA examination in March 1969, it was noted that the 
veteran had complaints of constant tinnitus ever since 
serving in the artillery.  A May 1969 rating decision granted 
service connection for partial right ear deafness with 
tinnitus, rated noncompensable, effective January 20, 1968 
(the day following the date of the veteran's discharge from 
service)  [At the time of the rating decision, and until 
1976, the only rating for tinnitus (that was not the result 
of brain trauma/injury) in the VA rating schedule was 0 
percent.  38 C.F.R. § 4.84b, Code 6260 (1968).  The Rating 
Schedule was amended in March 1976 to provide for a 10 
percent rating for persistent tinnitus as a symptom of 
acoustic trauma.  See 41 Fed. Reg. 11,291, 11,298 (1976).

On April 19, 1993, the RO received the veteran's claim for an 
increased rating for his hearing loss and tinnitus.  In a 
September 1998 rating decision, the RO increased the 
evaluation of the veteran's tinnitus to 10 percent, effective 
April 19, 1992.  The RO chose this date pursuant to 38 C.F.R. 
§ 3.114 based on a finding that the change in the law 
effective in March 1976 was liberalizing issue in the matter.

The veteran and his attorney assert that there was CUE in the 
September 1998 decision, in failing to assign an earlier 
effective date for the 10 percent rating.  They assert that 
the facts show the veteran had tinnitus due to acoustic 
trauma since service, that he had an unadjudicated claim 
regarding tinnitus filed on February 27, 1969, and that the 
10 percent rating should have been assigned from the 
effective date of the 1976 liberalizing law allowing for a 
separate 10 percent rating for tinnitus.

     B.  Law and analysis

An unappealed rating decision is final based on the evidence 
of record (and may not be revised based on the record (unless 
it is shown that the decision involved CUE).  38 U.S.C.A. 
§ 7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which  
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to  
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a);  Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); 
Fugo v.  Brown, 6 Vet. App. 40 (1993).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a).  However, 38 U.S.C.A. § 5110(g) provides 
an exception to 38 U.S.C.A. § 5110(a).  Under Section 
5110(g), subject to the provisions of Section 5101, where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  The date 
of administrative determination of entitlement is the date of 
the VA determination authorizing the benefit, here the 
February 1999 rating decision.  McCay v. Brown, 106 F.3d 
1577, 1580 (Fed. Cir. 1997).

38 C.F.R. § 3.114, which implements 38 U.S.C.A. § 5110(g), 
states in pertinent part:

(a).  Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary [of VA] or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.

(1). If a claim is reviewed on the 
initiative of VA within one year 
from the effective date of the law 
or VA issue, or at the request of a 
claimant received within one year 
from that date, benefits may be 
authorized from the effective date 
of the law or VA issue.

(2). If a claim is reviewed on the 
initiative of VA more than one year 
after the effective date of the law 
or VA issue, benefits may be 
authorized for a period of one year 
prior to the date of administrative 
determination of entitlement.

(3). If a claim is reviewed at the 
request of the claimant more than 
one year after the effective date of 
the law or VA issue, benefits may be 
authorized for a period of one year 
prior to the date of receipt of such 
request.

Given the facts in this case the provisions of 38 C.F.R. § 
3.114(a)(3) are those that apply.  The veteran filed a claim 
for an increased rating on April 19, 1993.  In assigning an 
effective date of April 19, 1992 for the veteran's 10 percent 
rating for tinnitus, the RO awarded him the effective date 
mandated by law, and the earliest possible effective date for 
such rating.

Regarding the argument that the veteran had an unadjudicated 
claim, filed February 27, 1969, seeking compensation for 
tinnitus, such allegation is inconsistent with the record.  
The veteran's claim seeking disability was filed earlier, in 
November 1968, and made no mention of tinnitus.  [Although 
the veteran was not notified of the fact in the notice letter 
regarding a May 1969 rating decision, service connection for 
tinnitus was granted in that decision.]  The document cited 
by the veteran's attorney as a claim seeking service 
connection for tinnitus (VA Form 21-2545, dated February 27, 
1969) is actually the report of a medical examination.  While 
a report of examination of examination or hospitalization 
constituted a claim to reopen or for increase at the time 
(See 38 C.F.R. § 3.157 (1968)), such report did not serve as 
an original claim of service connection.  

In conclusion, the Board finds that in assigning the 
effective date of April 19, 1992 for the grant of a 10 
percent rating for tinnitus, the September 1998 rating 
decision was supported by the evidence, was consistent with 
the governing law, and did not involve CUE.  

III.  Earlier effective date for a rating in excess of 50 
percent for PTSD

In January 1993, the veteran submitted a claim seeking 
service connection for PTSD.  In September 1998, the RO 
granted service connection for PTSD, rated 50 percent, 
effective from January 1993.  A temporary total rating was 
assigned for a period of hospitalization from April 17, 1994 
to November 23, 1994, and a 50 percent rating was resumed 
thereafter.  The veteran initiated an appeal for a higher 
rating in April 1999.  In the February 2000 rating action, 
the RO granted an increased rating of 100 percent, effective 
March 11, 1996.  The veteran then appealed for an earlier 
effective date for the increased rating.  His attorney claims 
that the 100 percent scheduler rating should be effective 
from the January 1993 date of the veteran's claim seeking 
service connection for PTSD.  As this is an appeal from the 
initial rating assigned with the grant of service connection, 
"staged" ratings are for consideration.        

A.	Factual Background  

VA outpatient treatment records show that the veteran was 
seen for psychiatric problems in January 1993.  He reported 
complaints of depression, difficulty sleeping, and 
irritability.  Mental status examination was essentially 
normal with notations indicating some past suicidal ideation 
and a sad affect.  The veteran lived in a condo with his 
third wife.  She had urged him to seek help regarding his 
depression, irritability, and increased social isolation.  It 
was noted that the veteran was employed as a program analyst 
for the past five years, and earned $2250 per month.  On a 
February 1993 medical record it was noted that the veteran 
was referred by a Vet Center with complaints of PTSD and a 
history of alcohol abuse.  Symptoms included irritability, 
problems with interpersonal relationships, sleep 
disturbances, panic attacks.  

On VA PTSD examination in May 1993, it was noted that the 
veteran was employed, but was facing the possibility of a 
layoff in the near future.  The impression was PTSD with 
resultant recurrent nightmares, intrusive thoughts, history 
of flashbacks, frequent recall of Vietnam experiences, anger 
and rage reactions, anxiety, tension and panic attacks, sleep 
panic attacks, irritability, poor concentration, sleep 
disturbance, attempts at avoidance of reminders of traumatic 
events, physiological arousal on reminders of traumatic 
events, history of substance abuse (in part as self-
medication), numbing of affect, and poor social 
relationships.

On May 1993 examination, a social worker indicated that the 
veteran had been married since 1989, and that this was the 
veteran's third marriage.  The veteran described his marital 
relationship as solid and supportive and noted that he sought 
treatment earlier that year at his wife's urging.  The 
veteran was employed and earned $2250 per month and had good 
health insurance.  His current income was adequate, but he 
was anxious about financial matters due to the probability he 
would be laid off by August 1, 1993.  He noted that he had 
held many civilian jobs after service, but he frequently lost 
jobs or left them because of difficulties getting along with 
coworkers.  He had been at the present job for five years, 
but was unemployed for two years prior to that.  He noted 
that his section of the company was expecting to lay off 
workers in August and that he had not been offered a position 
in another section of the company.  The social worker noted 
that the veteran was in a precarious position with his job 
future.  

In a lengthy November 1993 statement, the veteran gave a 
history of his life.  He essentially reported that he was 
filled with promise prior to Vietnam, had traumatic 
experiences in Vietnam, and had anxiety and depression since 
Vietnam.  He gave specific accounts of his violent and 
unstable behavior and noted that he had no close 
relationships.  

The veteran was admitted to a VA hospital for treatment of 
PTSD on August 17, 1994.  The discharge report indicated that 
the veteran had a long history of PTSD symptoms including 
intrusive thoughts of combat, nightmares, avoidance symptoms, 
and hypervigilance.  The veteran's wife of five years had 
urged him to seek treatment because she could not stand his 
hypervigilance, paranoia, and explosive outbursts much 
longer.  On admission the veteran was pessimistic and felt 
helpless.  It was noted that he responded well to Prozac.  On 
mental status examination, the examiner noted that the 
veteran had an appropriate affect, and was coherent and 
congenial.  He was very sad and tearful.  There was no 
evidence of delusions or hallucinations.  He had suicidal and 
homicidal ideas one week prior to admission.  Abstract 
thought, memory and orientation were intact.  The veteran had 
difficulty with group therapy during his hospital stay, and 
it was determined that he was not ready for a group modality 
of treatment and needed to resume outpatient treatment for 
individual psychotherapy.  He was discharged on medication 
including Prozac.  The examiner noted that the veteran would 
not be employable until he received long-term outpatient 
treatment and rehabilitation services.  

A Career Transition Agreement, signed in July 1995, discussed 
terms of the veteran's employment with Delco Systems 
Operations through the transition period during which that 
company was taken-over by General Motors Corporation.  The 
agreement indicated that the veteran was accepting a special 
leave of absence with salary continuation.  The terms called 
for the leave of absence to begin on August 1, 1995, with 
separation from employment on February 1, 1996, at the 
expiration of his period of salary continuation.   

In a January 1996 Disability Report, the veteran indicated 
that he was hospitalized from August to November 1994 and did 
not return to work per his doctors instructions until 
February 15, 1995.  He stated that he was placed into a 
career transition program from August 1, 1995 to  February 1, 
1996.  He reported his last day of work as July 24, 1995.

In a January 1996 letter, the veteran's co worker and 
supervisor indicated that he was not employable.  A February 
1996 letter from the veteran's VA psychiatrist advised that 
he was totally disabled by anxiety, depression, and anger 
resulting from extremely intense stresses of divorce 
proceedings, job layoff, and financial pressure all 
exacerbating his underlying PTSD.  June 1996 letters from 
vocational rehabilitation counselors indicated that the 
veteran was not employable due to his PTSD symptoms.  

In his March 1996 application for SSA benefits, the veteran 
indicated that he became unable to work because of his PTSD 
on July 24, 1994.  A September 1996 Disability Determination 
indicated that the veteran was disabled due to anxiety 
related disorders from July 24, 1995.  An October 1996 
Disability Determination identified that date as July 24, 
1994.  In an April 1999 application for increased 
compensation based on unemployability, the veteran indicated 
that he was employed to July 30 1995.

B.  Analysis

The effective date of an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38  U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

The criteria for rating mental disorders were revised 
effective November 7, 1996.  As this issue involves the 
proper rating for PTSD prior to that date, the previous 
criteria must be applied.  Under the criteria in effect prior 
to November 7, 1996, PTSD warranted a 50 percent rating where 
the ability to establish or maintain effective or favorable 
relationships was considerably impaired, and where by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating was warranted for 
severe impairment in the ability to obtain or retain 
employment or establish and maintain effective or favorable 
relationships with people.  A 100 percent rating was for 
application when the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411  
(effective prior to November 7, 1996).  

While the RO assigned a 100 percent rating from March 11, 
1996, the Board finds that the record adequately establishes 
that due to his PTSD, the veteran was demonstrably unable to 
obtain or retain employment as of the August 17, 1994 date of 
his admission for hospitalization for PTSD.  (Although he was 
still technically employed, he was not actually working on a 
regular basis). Consequently, a 100 percent rating is 
warranted from August 17, 1994.  A determination as to a 
still earlier effective date would be premature pending the 
development sought below..  


ORDER

The appeal to establish CUE in a September 1998 rating 
decision that assigned April 19, 1992 as the effective date 
for a 10 percent rating for tinnitus is denied. 

An effective date of August 17, 1994 is granted for the award 
of a 100 percent rating for the veteran's PTSD, subject to 
the regulations governing payment  of monetary awards.
REMAND

The evidence of record does not provide a clear picture of 
the severity of the veteran's PTSD disability prior to August 
17, 1994.  At least one record on file appears to indicate 
that he may have been unemployable in July 1994.  

Further development is required.  Specifically, the veteran 
will be asked to assist in obtaining supporting medical and 
employment records, including records from his former 
employer.  The Board notes that 38 C.F.R. § 3.158, provides 
generally that where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned (emphasis added).  Here the veteran has 
access to the information pertinent to his claim, and his 
cooperation is necessary to obtain critical evidence.  If he 
fails to cooperate in the procurement of this evidence, he is 
advised that § 3.158 will be applied, and, after the 
expiration of one year, further action will not be taken 
unless a new claim is received.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all health care providers (VA 
and private) who have treated him for his 
service-connected PTSD from January 1993 
until August 17, 1994, and to provide any 
necessary releases for such records.  The 
RO should also ask the veteran to obtain 
employment records for the same period, 
and/or provide any necessary releases for 
such records.  The RO should obtain 
copies of complete records, not already 
on file, from each health care provider 
identified and from the veteran's 
employer.  Of particular interest are 
records of the veteran's employment with 
Delco Systems Operations.
  
2.  The RO should readjudicate the matter 
of entitlement  to an effective date 
prior to August 17, 1994 for the grant of 
a rating in excess of 50 percent for 
PTSD.  If any benefit sought remains 
denied, the veteran and his attorney 
should be furnished an appropriate SSOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review. 

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the agency of original jurisdiction.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


